Citation Nr: 0410808	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-05 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected dermatitis urticaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1988 to 
December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO), which granted the veteran's claim for entitlement to service 
connection for dermatitis urticaria and assigned a noncompensable 
rating.  The veteran filed a notice of disagreement (NOD) with the 
initial noncompensable disability rating.  In a subsequent rating 
decision dated in October 2003, the RO increased the disability 
rating to 10 percent.  


REMAND

Based upon its review of the record, the Board concludes that 
additional development in connection with the veteran's claim for 
entitlement to an increased initial disability rating for his 
service connected dermatitis urticaria is necessary.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the VA's statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given a recent 
decision of the United States Court of Appeals for the Federal 
Circuit that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of her appeal and to ensure due process, this appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part:

1.	The veteran should be accorded an updated VA examination by 
the appropriate physician to determine the current severity of his 
service-connected dermatitis urticaria.  All indicated tests and 
studies should be accomplished and the findings should be reported 
in detail.  The claims file, including a copy of this REMAND, 
should be made available to the examiner.  The examination report 
should reflect that a review of the veteran's entire claims file 
was conducted prior to the examination of the veteran.  

2.	The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal precedent.  This includes 
informing the veteran of the time he has in which to submit 
additional evidence.

3.		The RO should then readjudicate the veteran's claim of 
entitlement to an increased initial disability rating for service-
connected dermatitis urticaria.  To the extent the claim on appeal 
remains denied, the veteran should be provided with an SSOC.  The 
SSOC must contain notice of all relevant actions taken on his 
claim for benefits, to include a summary of the evidence and 
discussion of all pertinent regulations, including the reports 
from the examination requested above and the VCAA.  An appropriate 
period of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to report to the 
scheduled VA examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





